Citation Nr: 0637533	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1952 to January 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

There is competent medical evidence linking the veteran's 
bilateral tinnitus to military service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the award, the RO 
will address any notice defect with respect to the initial 
disability rating and effective date elements.  
Significantly, the veteran retains the right to appeal any 
effective date or initial disability rating assigned by the 
RO. 

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of bilateral tinnitus, the Board is 
taking action favorable to the veteran by granting service 
connection for bilateral tinnitus, as such the Board finds 
that there has been no prejudice to the veteran that would 
warrant further notice or development and the Board will 
proceed with appellate review.  See, e.g., VAOPGCPREC 16-92, 
57 Fed. Reg. 49, 747 (1992); See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  
Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2006).

The veteran contends that he suffers from bilateral tinnitus 
as a result of acoustic trauma in service.  

Service medical records do not show that the veteran had any 
complaints or treatment for tinnitus during active service.  
However, a review of the veteran's service personnel records 
show that the veteran served as a gunner's mate and served in 
Korea during the Korean Conflict.  Therefore, military noise 
exposure is conceded.  

At a VA outpatient audiological examination, in August 2004, 
the veteran reported that while in service he fired military 
weapons and was exposed to noisy situations.  The veteran 
also stated that, in 1995, he suffered from a head injury, 
which is also when he first told physicians about his hearing 
problems.  Further, the veteran reported constant and severe 
ringing in his ears during 2003.  After considering the 
veteran's military and post-service history and reviewing the 
results from the audiological examination, the audiologist 
found that his hearing loss was linked to his military 
service.  However, regarding tinnitus, the audiologist stated 
that while tinnitus is commonly associated with noise induced 
hearing loss, based on the veteran's subjective account of 
the onset of the tinnitus; it is more likely than not that 
the tinnitus is unrelated to military service.

Subsequently, based on the veteran's personnel records and 
the VA audiological examination, the RO granted service 
connection for the veteran's claim for hearing loss, but 
denied his claim for bilateral tinnitus.  On appeal, the 
veteran submitted further statements with regard to his 
experience with tinnitus.  In a letter received April 27, 
2005, the veteran explained that he suffered from the ringing 
in his ears prior to his initial report.  The veteran started 
to notice an increase in the severity of his tinnitus in 
2003, which is also when he retired.  

After careful review of the record, the Board finds that the 
veteran has submitted sufficient evidence to link his 
tinnitus to acoustic trauma in the military.  Taking into 
account the fact that the VA audiologist's opinion was based, 
for the most part, on the veteran's subjective account of the 
onset of tinnitus and the fact that tinnitus is commonly 
associated with noise induced hearing loss; the Board 
concludes that the veteran's subsequent explanation will 
likely induce a change in the VA audiologist's August 2004 
opinion.  Thus, the Board finds the evidence in relative 
equipoise, and resolves reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that service connection for bilateral 
tinnitus is warranted.  Thus, the veteran's claim for service 
connection for bilateral tinnitus is granted.


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


